United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Lake Mary, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1894
Issued: January 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2013 appellant, through counsel, filed a timely appeal from a July 12,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration. Because more than 180 days elapsed from the last merit decision
dated July 21, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 2, 2011 appellant, then a 49-year-old mail processing clerk, filed a traumatic
injury claim alleging that on May 30, 2011 he injured his left rib when he attempted to flip a full
tray of mail onto a postal machine.
Appellant submitted a May 31, 2011 report from South Seminole Hospital that diagnosed
a rib fracture and bronchitis and a May 30, 2011 chest x-ray, which noted normal findings. He
also submitted a June 7, 2011 Florida Workers’ Compensation Uniform Medical
Treatment/Status Report form from Dr. Olivia Alexander, an attending Board-certified family
practitioner, who diagnosed chest wall sprain and checked “yes” to the question of whether it
was work related. The date of injury was noted as May 30, 2011.
By correspondence dated June 13, 2011, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. Appellant was advised as to the medical and
factual evidence required to support his claim and given 30 days to provide the requested
information. He submitted medical reports for the period June 7 to July 20, 2011 concerning
treatment for rib pain.
On June 7, 2011 Dr. Alexander reported seeing appellant for rib pain. She related that
appellant sustained a work injury on May 30, 2011 and that he had a history of prior injury.
In office visit reports dated June 14 to July 6, 2011, Dr. Russell Wheatley, an attending
treating osteopath Board-certified in family practitioner, treated appellant for rib pain. He
reported that appellant sustained an injury on May 31, 2011 due to lifting a heavy object at work
and that there had been a previous injury. Dr. Wheatley noted that the injury date was
May 30, 2011. In form reports dated June 14 to July 20, 2011, he reported an injury date of
May 31, 2011. Dr. Wheatley diagnosed a closed fracture of the ribs and checked “yes” to the
question of whether it was work related. OWCP also received medical and hospital reports dated
February 28 to May 11, 2011 concerning treatment for a left rib fracture.
By decision dated July 21, 2011, OWCP denied appellant’s claim. It found that the
evidence was insufficient to establish that the diagnosed condition was causally related to the
May 30, 2011 employment incident.
Following the denial of appellant’s claim OWCP received additional medical evidence
dated June 7 to July 20, 2011 from Dr. Wheatley, who related that appellant sustained a work
injury to his rib on May 30, 2011 due to lifting a heavy object. Dr. Wheatley also noted that
appellant had previously sustained a rib injury.
On May 13, 2013 OWCP received a letter dated January 17, 2013 from appellant’s
counsel requesting reconsideration. Counsel stated that a request for reconsideration had been
filed on or about June 26, 2012 and submitted a copy of the letter.
By decision dated July 12, 2013, OWCP denied appellant’s request for reconsideration
finding that it was untimely filed and failed to show clear evidence of error. It noted that the
record did not reflect any request for reconsideration submitted on or about June 26, 2012 and
that no proof was provided to establish that a request had been submitted in a timely manner.
2

LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.2 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.3
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.4
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,5 if the
claimant’s application for review shows clear evidence of error on the part of OWCP.6 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.8 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.9
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear

2

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004).

3

20 C.F.R. § 10.607; see B.W., Docket No. 10-323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001).
4

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000).

5

20 C.F.R. § 10.607.

6

See M.L., Docket No. 09-956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

7

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

8

F.R., Docket No. 09-575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).
9

J.S., Docket No. 10-385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra
note 6.

3

evidence of error.10 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.11
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
must be received by OWCP within one year of the date of the decision.12 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.13
As OWCP did not receive appellant’s January 17, 2013 or June 26, 2012 requests for
reconsideration until May 13, 2013, which was more than one year after the merit decision,
issued on July 21, 2011. Therefore, the request was untimely. Appellant did not submit any
evidence to establish that the June 26, 2012 request for reconsideration was mailed or received
by OWCP prior to the receipt of his reconsideration request on May 13, 2013. There is no
evidence of record that establishes that he submitted a timely request for reconsideration.
Consequently, appellant must demonstrate clear evidence of error by OWCP in denying his
claim for wage-loss compensation.14
The Board finds that appellant’s request for reconsideration fails to demonstrate clear
evidence of error. The request does not show on its face that OWCP’s denial of his claim was
erroneous. Appellant has not shown how OWCP committed any error in denying his claim that
his rib fracture had been caused or aggravated by the May 30, 2011 employment incident.
Nothing in his January 17, 2013 request for reconsideration remotely suggests that OWCP’s
July 21, 2011 decision was erroneous in finding that he did not establish that his rib fracture was
caused or aggravated by the May 30, 2011 employment incident. The medical evidence received
by OWCP subsequent to the July 21, 2011 decision and with appellant’s appeal is repetitive.
The July 12 and 20, 2011 reports by Dr. Wheatley note that appellant sustained an injury at work
lifting something heavy on May 30, 2013 and that he had previously sustained an injury to his
ribs. However, neither of these reports contain any rationale explaining how appellant’s left rib
fracture had been aggravated or caused by the May 30, 2011 incident. Furthermore, these reports
are repetitive of Dr. Wheatley’s prior reports. Lastly, as noted above appellant has not submitted
any evidence showing that he submitted a timely request for reconsideration. With his May 13,
2013 request for reconsideration, he submitted correspondence dated June 26, 2012 in which his
counsel requested reconsideration. However, there is no documentation showing that the letter
was mailed or received by OWCP within one year of the July 20, 2011 decision. Consequently,
OWCP properly denied appellant’s reconsideration request as it was untimely and failed to
establish clear evidence of error.
10

James Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(c) (October 2011).
11

See M.L., supra note 6; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006).

12

20 C.F.R. § 10.607(a).

13

Robert F. Stone, 57 ECAB 393 (2005).

14

20 C.F.R. § 10.607(a); see D.G., supra note 4; Debra McDavid, 57 ECAB 149 (2005).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2013 is affirmed.
Issued: January 28, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

